Citation Nr: 0421125	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected left knee and thigh 
disabilities.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 RO decision, which denied service 
connection for a low back disability, claimed as secondary to 
service-connected left knee and thigh disabilities.  


FINDING OF FACT

The veteran's service-connected left knee disability results 
in a worsening in the severity of his currently-diagnosed low 
back disability.  


CONCLUSION OF LAW

Aggravation of the veteran's low back disability is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
also warranted for disability proximately due to or the 
result of a service-connected disorder and where aggravation 
of a nonservice-connected disorder is proximately due to or 
the result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

III.  Factual Background

The veteran contends that he has a low back disability that 
is due to his service-connected left knee and thigh 
disabilities.  At a March 2004 hearing, he testified that in 
January 2001 he incurred an acute injury to his low back in 
an effort to protect his left knee while attempting to pick 
something up (he said his back was in an awkward position).  
He indicated that even prior to that injury he had 
experienced chronic problems with his low back.  He stated 
that he was not claiming that he incurred a back injury in 
service or that the onset of his back problems was during 
service.  Rather, his claim involved secondary service 
connection either by direct causation or by aggravation.  

Documentation in the claims file indicates that it is 
incomplete and that the present file, as reviewed on appeal, 
has essentially been recreated.  Records on review include 
service medical records, which show that the veteran 
sustained a gunshot wound to the left thigh with quadriceps 
weakness.  There are no references to complaints, treatment, 
or diagnosis of a low back disability.  

At the time of a VA examination in December 2000, the veteran 
gave a history of intermittent low back pain for the previous 
three or four years.  He denied any injury or direct trauma 
to the low back.  In the past he had taken medication and 
used a "medicated plaster" that provided warmth, in an 
effort to relieve the pain.  The examiner evaluated the 
veteran's spine, as well as his service-connected left thigh 
and knee.  X-rays of the left knee showed a small patellar 
osteophyte, and 
X-rays of the lumbar spine showed minimal levoscoliosis and 
degenerative disc disease at L5-S1.  The diagnoses were 
degenerative disc disease L5-S1, left patellar osteophyte, 
and gunshot wound to the left thigh with a residual scar.  
The examiner commented that the veteran's claims file (such 
as it was) showed no evidence to establish a nexus between 
the service-connected left knee and thigh problems and the 
low back condition.  The examiner thus opined that it was not 
likely that the veteran's low back condition was secondary to 
his left knee and thigh problems.  

On a neurological evaluation in July 2001, J.L., M.D., the 
veteran's private doctor, noted that the veteran had had low 
back pain for two years, but that it became severe five to 
six months previously when he tried to avoid putting pressure 
on his left knee while picking up a heavy object.  The doctor 
stated that the veteran had not had any improvement since he 
aggravated his back condition.  He further noted that an MRI 
revealed protrusion of the L4-L5, with the right side worse 
than the left side.  The clinical impression was chronic low 
back pain, probably from a protruding disc, which most likely 
occurred five to six months previously when the veteran 
injured his back trying to avoid pressure on his damaged left 
knee.  

In a January 2002 addendum to the earlier examination report, 
the VA examiner reaffirmed his earlier opinion that there was 
a lack of a direct causative nexus between the veteran's left 
knee and his spine condition.  The examiner reasoned that the 
left knee condition was much milder in severity than that of 
the lumbar spine as shown by X-rays, which would not normally 
be expected if it was the causative agent resulting in other 
anatomical problems.  The examiner thus believed that the 
veteran's back lesion was well established prior to the time 
frame referred to in the private neurological report of July 
2001.  The examiner then opined that the veteran's left knee 
problem aggravated his back condition by 10 percent.  

Additional VA records in the file include outpatient 
treatment reports dated from March to October 2002, which 
show that the veteran was seen for chronic low back pain with 
leg pain.  In March 2002, it was noted that the back pain was 
likely a muscle strain with no neurological compromise 
detected.  It was also noted that he may benefit from 
physical therapy as he had injured his back in the past.  

Additional neurological reports, dated in December 2002 and 
February 2004, from J.L., M.D., indicate that the veteran 
still received treatment for daily chronic back pain.  The 
doctor related the pain to a January 2001 injury while trying 
to avoid pressure on his damaged left knee, which resulted in 
protruding discs in the spine.  

IV.  Analysis

In determining entitlement to service connection for a low 
back disability, the Board has considered the veteran's 
contentions as well as his medical history.  In essence, the 
veteran's private physician opined that a January 2001 injury 
resulted in a disc protrusion in the spine while the veteran 
was attempting to protect his left knee.  The doctor also 
indicated that the veteran's injury had aggravated a pre-
existing back condition.  The VA examiner also diagnosed a 
disc disorder, but opined that the veteran's back lesion was 
well established prior to the aforementioned injury and thus 
ruled out a direct causative relationship between service-
connected disability and current back disability.  The Board 
finds such conclusion probative, noting the examiner's 
reliance on factors such as the mild nature of the extremity 
condition as compared to the back.  Nevertheless, the VA 
examiner found that the veteran's left knee problem 
aggravated his back condition by 10 percent.  In other words, 
the evaluators agree that the veteran's back condition has 
been aggravated by the left knee disability, but there is no 
concurrence as to whether a disc problem in the spine is 
attributable to the injury suffered in January 2001.  There 
Board also notes discrepancies with respect to which disc in 
the spine is affected.  

The Board has considered the nature and onset of objective 
manifestations claimed by the veteran and noted by the 
private and VA medical providers.  Based on such, the Board 
finds that there is convincing evidence to show that the 
veteran's service-connected left knee disability has 
aggravated - that is, has worsened the overall severity of - 
his currently diagnosed low back disability.  

Although the veteran is not competent to identify a diagnosis 
or to provide an opinion as to etiology, he is competent to 
relate symptoms objectively manifested by him.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence 
showing that his report of low back symptoms in recent years 
is inconsistent with his medical history or otherwise lacks 
credibility.  

Moreover, a VA examination and opinion was sought 
specifically to determine the nature and etiology of the 
veteran's claimed low back disability.  The resulting opinion 
is clearly favorable to the veteran's secondary service 
connection claim, on an aggravation basis.  Such opinion was 
offered by a competent medical professional based on a 
credible symptom history reported by the veteran and based on 
review of the file.  The VA opinion in particular relates the 
veteran's currently present low back disability to his 
service-connected left knee.  The conclusion drawn is 
consistent with consideration of the nature of the left knee 
disability and the concurrent worsening of the veteran's low 
back disability, as reflected by the historical record and 
credible reports of the veteran.  

Finally, the etiologic conclusion drawn by the VA examiner 
that the left knee exacerbates the low back disability is not 
refuted by other competent medical opinions of record.  The 
private doctor too recognized aggravation of a pre-existing 
back disability, at the time when the veteran attempted to 
avoid pressure on the left knee and sustained an injury in 
January 2001.  The private doctor, however, appears to 
attribute the veteran's neurological manifestations, insofar 
as a disc protrusion is involved, directly to the January 
2001 injury.  In addressing this discrepancy in the record, 
the Board gives more weight to the VA examiner's opinion, 
which is favorable to the veteran's claim of secondary 
service connection on an aggravation basis versus a claim of 
secondary service connection on a direct causation basis, for 
the reasons that follow.  The VA examiner evaluated the 
veteran in December 2000, prior to the reported January 2001 
injury.  There are no actual treatment records 
contemporaneous with the veteran's reported low back injury 
in January 2001.  The December 2000 VA examination report 
included the X-ray report of the lumbar spine, as opposed to 
a reference to an MRI report of the lumbar spine by the 
private doctor.  The VA examiner had the benefit of review of 
the entire claims file (such as it was) when furnishing 
opinions in December 2000 and January 2002.  The VA 
examiner's opinion in January 2002 provided rationale with 
citations to objective medical findings and reference to the 
private doctor's own report and conclusion.  

In cases where aggravation of a disability is at issue, the 
Board recognizes that mere temporary or intermittent flare-
ups of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See, e.g., Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  As noted by the VA examiner, 
the veteran's left knee disability aggravated his back 
condition by 10 percent.  In any event, a longitudinal review 
of the medical evidence tends to support the position that 
the veteran's underlying low back disability increased in 
severity in association with the left knee disability.  

Resolving any doubt in the veteran's favor, the Board 
concludes that the evidence demonstrates that aggravation of 
the veteran's low back disability was proximately due to or 
the result of service-connected disability.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for aggravation of a low back disability 
is granted as secondary to service-connected left knee 
disability.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



